Citation Nr: 0811218	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-38 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the calculated amount of 
$677.70. 


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from December 1996 until 
December 2000. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a decision of the Committee on Waivers and 
Compromises of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1. The veteran was awarded benefits for education assistance 
at a full-time rate for enrollment for the period of January 
10, 2005 to March 31, 2005.

2. The veteran's educational institution reported a reduction 
from 14 to 11 semester hours, effective March 29, 2005.

3. The charged indebtedness in the amount of $677.70 was 
validly created.

4. The veteran is liable for the overpayment debt.

5.  The overpayment was not the result of fraud, 
misrepresentation or bad faith on part of the veteran.

6.  The record does not reflect that repayment of the debt 
would deprive the veteran of the basic necessities of life, 
or otherwise defeat the purpose of the VA education program.


CONCLUSION OF LAW

1.  The debt created by overpayment of educational assistance 
benefits in the amount of $677.70 is valid. 38 U.S.C.A. §§ 
3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020, 21.7070, 
21.7144 (2007).

2.  The overpayment of VA education benefits in the amount of 
$677.70 was not the result of fraud, misrepresentation or bad 
faith on part of the veteran; and it would not be against the 
principles of equity and good conscience to recover the 
amount of the overpayment. 38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to waiver of overpayment 
of education benefits.  

In the present case, the veteran has not contested the 
validity of the debt, and as such, this is not an issue for 
consideration in the present appeal.  Rather, the sole 
question in this adjudication is whether the veteran should 
be granted a waiver of overpayment as to such debt.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a willful intention on the part of the 
claimant to seek an unfair advantage or to neglect or refuse 
to fulfill some duty or contractual obligation."  However, a 
recent decision of the Court has invalidated the use of the 
above-cited phrase as an appropriate basis for a bad faith 
determination.  See Richards v. Brown, 9 Vet. App. 255 
(1996).  In Richards, the Court found that the operative 
language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases 
in which there is an intent to seek an unfair advantage.  
Thus, the Court held that the use of the phrase neglect or 
refuse to fulfill some duty or contractual obligation found 
in the circular was inconsistent with the regulation and 
cannot be an appropriate basis for a bad faith determination.

In the present case, the Board does not find any fraud, 
misrepresentation, or bad faith on the part of the veteran.  
Indeed, the veteran's failure to report all class changes and 
promptly return funds not due to her are not found to 
constitute an intent to seek an unfair advantage, as would be 
required for a finding of bad faith.  As explained by the 
veteran in a statement dated in April 2005, she dropped the 
class in question because she was "not doing satisfactorily 
in the class and in return it would bring my grade point 
average down." The Board will resolve doubt in the veteran's 
favor and find that there was no bad faith in the present 
case.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  There is also no showing of 
overt fraud or misrepresentation.  

In cases such as this, where there is no indication of fraud, 
misrepresentation, or bad faith in the record, the 
indebtedness shall be waived if the recovery of the 
overpayment would be against equity and good conscience.  38 
U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965 (2005).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2005).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Again, the first two "equity and good conscience" elements 
for consideration under 38 C.F.R. § 1.965(a) are the fault of 
the debtor, and balancing the fault of the debtor and VA.  
Prior to the May 2005 VA letter informing her that her 
education benefits would be reduced, the veteran had received 
notification from VA informing her that a reduction in course 
work would result in a reduction of benefits.  These letters 
were issued to the veteran in March 2001, September 2001, and 
May 2002.  

Because the veteran was repeatedly informed that a reduction 
in course work may result in a reduction of the education 
benefit, the failure to return the amount of the overpayment 
lies solely with the veteran.  Indeed, no fault on the part 
of VA has been identified here.

In sum, the veteran was at fault for not timely notifying VA 
of her reduction in course load.   No corresponding fault on 
the part of VA  has been persuasively demonstrated.  Thus, 
considerations of fault fail to support the veteran's request 
for a waiver of overpayment.  

Regarding the element of undue financial hardship, the Board 
has considered whether collection of the indebtedness would 
deprive the debtor or her family of the basic necessities.  
In this regard, a Financial Status Report dated in June 2005 
shows that the veteran has more expenditures than income.  
However, the excess expenses appear to consist of consumer 
debt, rather than basic necessities.  Given the veteran's age 
and income potential, collection of the debt would not 
deprive the veteran of the basic necessities.  The Board 
emphasizes that after taking care of basic necessities such 
as shelter and food, the veteran is expected to accord a debt 
to VA the same regard given to any other debt.  It has not 
been shown that repayment of the Government debt in monthly 
installments would deprive the veteran or her family the 
basic necessities of life in this case.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  Such has not been demonstrated here.  The 
purpose of the award of education benefits was to pay for 
educational related expenses associated with course work.  
Once the veteran reduced her course work, such payments were 
supposed to be reduced at that time.  Thus, recovery of the 
overpayment would not be self-defeating but would rather 
affirm the intended purpose of the education award as 
understood by all parties involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The veteran 
received monies to which she was not entitled, and in 
fairness such monies should be remitted where the financial 
resources are available to do so, as here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran claimed 
in a May 2005 letter that paying back the extra funds was 
unfair.  However, she has not claimed that she relinquished 
any right or incurred any legal obligation or that she relied 
upon VA to her detriment, nor do the facts show such.  Thus, 
this sixth element does not support the veteran's request for 
a waiver of overpayment.  
 
The record does not demonstrate any additional factors which 
should be considered in adjudicating the veteran's claim for 
a waiver of the indebtedness, and she has identified no other 
such factors.

In conclusion, the veteran's debt owed to VA is valid.  As 
the evidence does not show fraud, misrepresentation, or bad 
faith, she is not precluded from a waiver of overpayment of 
such indebtedness.  However, with the balancing of fault 
between the VA and debtor, the evidence does not demonstrate 
that repayment in this case would run counter to principles 
of equity and good conscience.  As such, the Board finds that 
no waiver is appropriate.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of education.  In this 
regard, the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA (and, 
it follows, its implementing regulations) is not for 
application in this matter.

In any event, the Board points out that the RO, in the July 
2005 decision on waiver indebtedness, in an accompanying 
letter and in a subsequent statement of the case issued in 
November 2005 has explained to the veteran the bases for 
denial of the claim, and afforded her the opportunity to 
present information and evidence in support of the claim.  
The Board finds that these actions satisfy any duties to 
notify and assist owed to the veteran.


ORDER

Waiver of recovery of an overpayment of educational 
assistance benefits in the calculated amount of $677.70 is 
denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


